Citation Nr: 0614954	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-22 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
acne keloidalis nuchae/folliculitis of the back of the scalp.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1991 to May 
2001.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, in July 2002 that, in pertinent part, granted the 
veteran's claim of entitlement to service connection for acne 
keloidalis nuchae/folliculitis and assigned a non-compensable 
rating effective May 13, 2001.  The veteran disagreed with 
the evaluation assigned.  By a rating decision issued in 
October 2003, the RO increased the rating to 10 percent 
rating, effective May 13, 2001.  Although the evaluation of 
the veteran's disability was subsequently raised, the rating 
remains less that the maximum benefit available, and thus 
that increase does not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

When the case was previously before the Board in November 
2004 and November 2005, the Board remanded the issue for 
additional development.  That development has been completed 
to the extent possible, and the case returned to the Board 
for further consideration of the veteran's appeal.

In correspondence from August 2003, the veteran expressed his 
desire to attend a hearing before the Board.  This hearing 
was scheduled in July 2004 and the veteran failed to appear.  
Thus, the hearing request is deemed to have been withdrawn.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service connected acne keloidalis 
nuchae/folliculitis of the back of the scalp is not 
manifested by constant exudation or itching, extensive 
lesions or marked disfigurement, or deep acne affecting 40 
percent or more of the face or neck.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
acne keloidalis nuchae/folliculitis of the back of the scalp 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 
7806 (as in effect prior to August 20, 2002) and Diagnostic 
Code 7828 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran was provided with complying VCAA 
notice as to his claims for service connection in a July 2001 
letter.  The veteran first raised his claim of entitlement to 
an increased rating for his skin condition by his January 
2003 Notice of Disagreement.  Thereafter, in a September 2004 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision; as well as a June 2003 Statement of 
the Case (SOC); and January 2004, June 2005 and January 2006 
Supplemental Statements of the Case (SSOC's).  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Both the June 2005 and January 2006 
SSOC's readjudicated the case following the December 2004 
VCAA notice.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service treatment 
records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Bernard, supra.




Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, private medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate new and material evidence 
and what the evidence in the claims file shows, or fails to 
show, with respect to this claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

Under the rating criteria in effect prior to August 30, 2002, 
there is no specific diagnostic code for acne keloidalis 
nuchae/folliculitis and that condition is rated by analogy 
under a closely related disease or injury.  See 38 C.F.R. § 
4.20.  In this case, the veteran's acne keloidalis 
nuchae/folliculitis was evaluated analogous to eczema under 
Diagnostic Code 7899-7806 (A hyphenated diagnostic code is 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned).

Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area is assigned a 10 percent 
disability rating.  If the exudation or itching is constant 
and there are extensive lesions or marked disfigurement, a 30 
percent disability rating is assigned.  To warrant a 50 
percent rating, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptional repugnance must be shown.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (as in effect prior to August 30, 2002).

On August 30, 2002, a separate diagnostic code for acne was 
first introduced as Diagnostic Code 7828.  Under the revised 
regulations, specific evaluation criteria were included to 
address acne, based on the extent of involvement caused by 
acne, its location, and whether it is deep or superficial.  
See 38 C.F.R. § 4.118, Diagnostic Code 7828.

Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent warrants 
a noncompensable evaluation.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck or deep acne other than on the face and 
neck warrants a 10 percent evaluation.  Deep acne affecting 
40 percent or more of the face and neck warrants a 30 percent 
evaluation.  A note following this section states that acne 
may also be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805) depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2005).  

The veteran's acne keloidalis nuchae/folliculitis has never 
been shown to include disfiguring scars of the head, face or 
neck, or scars of the body.  Accordingly, Diagnostic Codes 
7800-7805 do not represent the predominant disability.

The veteran contends that his skin condition is characterized 
by severe irritation and itching, and warrants a higher 
evaluation than he is currently assigned.  As will be 
explained below, the Board finds that a rating in excess of 
10 percent is not warranted for any period during the 
pendency of the veteran's claim.

The evidence of record shows that the veteran's service-
connected acne keloidalis nuchae/folliculitis does not 
include constant exudation or itching, extensive lesions, or 
marked disfigurement, so as to warrant a rating greater than 
10 percent under Diagnostic Code 7806 (in effect prior to 
August 30, 2002).  Service medical records show treatment for 
folliculitis of the posterior neck, hairline and scalp.  
Notes from January 1997 address multiple pustules and raised 
erythematous rashes at the posterior hairline.  The veteran 
had self medicated with topical ointments, and was prescribed 
antibiotics.  Notes from February 1997 indicate resolving 
symptoms.  Subsequent notes from December 1999, however, note 
numerous erythematous papules, nodules, and cysts, greater 
than three millimeters in diameter on the veteran's posterior 
hairline.  These records are consistent with other service 
medical records and indicate a recurring condition involving 
acne on the veteran's neck, proximate to his hairline.  

Service medical records from February 2001 address acne 
keloidalis and note secondary staph infection which was 
improving with tetracycline and cleocin gel.  The veteran's 
August 2001 VA examination addresses this history and the 
veteran stated that his last tetracycline was in May 2001.  
He indicated that he still had bumps that itched.  Physical 
examination revealed numerous erythematous papules and 
pustules on the neck, without scarring.  The veteran was 
diagnosed with folliculitis.  Such symptoms are consistent 
with a 10 percent evaluation under the applicable criteria.  
There is no indication that the veteran's condition includes 
constant itching or exudation, extensive lesions or marked 
disfigurement, so as to warrant a higher evaluation.

Applying the old criteria for the time period subsequent to 
the change in regulations also would not yield a higher 
rating.  The veteran's September 2003 VA examination 
discussed the veteran's skin disorder history as starting 
with a haircut in Germany which got infected, with recurrent 
itching and rash on the back of the scalp with bumps since 
then.  The veteran reported being recommended for continued 
antibiotics, but when the medication ran out he stopped 
taking it.  Examination revealed multiple follicular papules 
and pustules, and a few keloid papules, on the lower 
posterior half of the veteran's scalp.  The examiner 
diagnosed chronic folliculitis of the occipital scalp, with 
acne keloidalis nuchae.  While the veteran has complained of 
itching, such is not objectively shown to be constant, nor 
are the symptoms analogous to constant exudation, extensive 
lesions or marked disfigurement.  

Further, in his January 2005 VA examination, the veteran's 
claims file was reviewed and his medical and service history 
was discussed.  The examiner considered the veteran's acne 
and folliculitis to be minimal in nature.  No evidence of 
acne keloidalis was observed.  When applying the old criteria 
to all periods during the pendency of the instant claim, the 
weight of this evidence establishes that the veteran does not 
have a level of symptomatology that warrants an evaluation in 
excess of 10 percent.

Under the revised criteria, effective August 30, 2002, the 
evidence does not establish entitlement to a rating in excess 
of 10 percent.  The scope of symptoms present during multiple 
VA examinations certainly encompasses inflamed nodules and 
pus-filled cysts.  However, under Diagnostic Code 7828, these 
symptoms must affect 40 percent or more of the face and neck.  
While the folliculitis is present on the veteran's neck, the 
VA examiner who provided the January 2005 report and the 
December 2005 addendum indicated that this condition affects 
less than 40 percent of his face and is minimal at the back 
of his scalp and neck, to consist of less than 10 percent of 
the exposed area.  The Board finds this medical evidence to 
be highly probative in establishing the veteran's disability 
level as 10 percent disabling.  Accordingly, a higher rating 
is not warranted.


In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an evaluation in excess of 10 percent for acne 
keloidalis nuchae/folliculitis of the back of the scalp is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


